Citation Nr: 0208390	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  97-33 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.





WITNESSES AT HEARING ON APPEAL

The appellant and her son



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946 and January 1946 to July 1947.  

The veteran died on January [redacted], 1997; the appellant is his 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the RO.  

In November 1999, the Board requested the opinion of a 
medical specialist from the Veterans Health Administration 
(VHA).  The requested opinion was received in December 1999.

In March 2000, the Board denied the appellant's claim of 
service connection for the cause of the veteran's death.  

The appellant then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In an April 2001 Order, 
the Court granted a Joint Motion, vacating the Board's 
decision and remanding for additional proceedings.  



REMAND

As noted in the joint motion, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order).

The appellant has never been notified of what evidence would 
be secured by VA and what evidence would be secured by the 
appellant as required by the VCAA.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).

In April 2002, the appellant submitted a letter to the Board 
indicating that she had met with someone in a face-to-face 
interview at the RO.  She stated that, at that time, she 
provided both medical and physical evidence to further 
support the claim.  She noted that she assumed that the 
evidence was forwarded to the Board.  

It is not clear to what evidence she refers, and it does not 
appear that any evidence was forwarded to the Board since the 
March 2000 Board decision.  Further, it is not clear that the 
evidence was considered by the RO.  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the appellant and request that 
she identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who 
treated the veteran for organic heart 
disease and multiple myeloma following 
his period of service.  

2.  Then, the appellant should be 
notified of what evidence would be 
secured by VA and what evidence would be 
secured by the appellant.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act is 
completed.  

4.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
claim.  If any of the benefits sought on 
appeal are not granted, the appellant and 
her representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The appellant need take no further action until she is 
otherwise notified, but she may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



